Case 3:16-cv-05729-BRM-LHG Document 124 Filed 03/02/21 Page 1 of 1 PageID: 2134




     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 20-1934

                         Warren Kraft v. Wells Fargo & Co, et al

                        (U.S. District Court No.: 3-16-cv-05729)


                                         ORDER

       Pursuant to Fed. R. App. P. 3(a) and 3rd Cir. Misc. LAR 107.2(b), it is

       ORDERED that the above-captioned case is hereby dismissed for failure to
 timely prosecute insofar as appellant failed to file a brief and appendix as directed. It
 is

      FURTHER ORDERED that a certified copy of this order be issued in lieu of a
 formal mandate.


 For the Court,

 s/ Patricia S. Dodszuweit
 Clerk                                              A True Copy:


 Dated: March 02, 2021
 CLW/cc: Christopher J. Balala, Esq.                Patricia S. Dodszuweit, Clerk
         Warren R. Kraft                            Certified Order Issued in Lieu of Mandate

         Henry F. Reichner, Esq.
